COLLINS, J.
(dissenting). As stated in the majority opinion, the effect of that clause of our constitution which provides that “the right of trial by jury shall remain inviolate” is to recognize the right of trial by jury as it then existed, and to continue such right unimpaired and inviolate. It seems to be clear that the right to a struck jury never existed in the territory, and from the statutes of other states and territories from which we derive our traditions and customs concerning juries and the right of trial thereby, cited in the dissenting opinion, that only a qualified right to a struck jury ever existed in traditions of the territory. In any event, it did not exist absolutely. Possibly the qualified right to a struck jury was in existence where a showing was made to the court and an order obtained for the empaneling of such a jury. But in these cases the selection of the jury was more or less under the supervision of the court itself. In either case, if this was the situation when our constitution was adopted, I think it evident that the right of trial by jury as it existed in territorial days has been encroached upon and impaired by the 1895 statute, which grants to any litigant who has the money and the disposition the unqualified right to have his cause submitted to a specially selected jury.
*228Nor am I willing to admit that this statute is not obnoxious to section 8 of the bill of rights. This clause does not guaranty to the citizen the right to litigate without expense, but simply protects him from the imposition of such terms as unreasonably and injuriously interfere with his right to a remedy in the law, or impede the due administration of justice. Under the law in question, A., having an action against B., may deem it necessary to have a struck jury, and having the money with which to pay the expense, which may amount to a large sum, can obtain such a jury. But he is compelled to pay for it, in order that there may be a due administration of justice. He thus secures an extraordinary privilege, and is not obliged to rely for justice on a selection of the jury from the regular panel. Now, let us suppose that A. is satisfied with the regular panel, but that B. deems it necessary to have a struck jury, and is without money with which to meet the expense. Is he not denied that which his wealthy opponent is privileged to purchase? ' Can he obtain justice freely and without purchase, completely and without delay, when he is deprived of a specially selected and presumably specially qualified jury, which his adversary may deem it necessary to have, and may be able to obtain? Of course, these remarks are made with reference to my views as to the conditions existing when our fundamental law was adopted. Although the constitutional provision is as ancient as Magna Charta, its scope and meaning have changed, and kept pace with our institutions. The imposition of terms and costs of litigation, which were formerly, and are now, regarded in England as not opposed to this provision, would not be tolerated for a moment under our traditions and customs.
The enormous amount of business now before the court prevents further elaboration upon this feature of the case, and I drop it here, confident that it is not wholly without merit. I concur in the conclusion reached by Mr. Justice CANTY.